     Case 1:20-mj-30487-DUTY ECF No. 38, PageID.118 Filed 06/14/21 Page 1 of 5




                              United States District Court
                              Eastern District of Michigan

United States of America,

          Plaintiff,
                                                No. 20-mj-30487
v.
                                                Hon. Patricia T. Morris
Kaden Gilbert,

          Defendant,



                   Stipulation and Proposed Order Extending the
               Preliminary Hearing and Time in which an Indictment
                 Must be Returned and Finding Excludable Delay


      The parties jointly submit this stipulation and request that the Court order the

time period in which an indictment must be returned be continued to August 6,

2021, and find that the ends of justice served by this continuance outweigh the best

interests of the defendant and the public in a speedy indictment.

       Ordinarily, an indictment must be returned within thirty days from the date on

which a defendant is arrested on a complaint. 18 U.S.C. § 3161(b). That period

may be continued by the Court, however, and under some circumstances the

resulting period of delay may be found to be excludable delay for purposes of the

30-day clock of § 3161(b). 18 U.S.C. § 3161(h)(7)(A). Defendant had her first

appearance on November 19, 2020. The date in which to indict was stayed
  Case 1:20-mj-30487-DUTY ECF No. 38, PageID.119 Filed 06/14/21 Page 2 of 5




temporarily in this case due to defendant’s motion for a competency exam which

has now been withdrawn. Later, the parties agreed to extend the dates for the

preliminary hearing and time in which to indict to June 22, 2021.

   The parties jointly request that the preliminary hearing scheduled be adjourned

and the Court continue the preliminary hearing and the period in which an

indictment must eb returned to August 6, 2021, because the government recently

received additional discovery materials in the case, namely two crime lab reports

involving DNA, See 18 U.S.C. § 3161(h)(7)(B)(iii). Further both parties need

additional time to analyze the reports and prepare for the preliminary hearing.

   The parties request that the Court continue the time for indictment as requested

on an independent basis under the ends-of-justice provision for the reasons set

forth above.

   The parties further stipulate and request that the Court find that, in light of the

factors set forth in § 3161(h)(7)(B), the ends of justice served by this continuance

outweigh the best interests of the defendant and the public in a speedy indictment,

and that such time should therefore be excluded from the time within which an

indictment must be filed. See 18 U.S.C. § 3161(h)(7)(A) (allowing for periods of

excludable delay); see also Administrative Order 20-AO-39 (excluding time

resulting from adjournments in criminal matters “during the time of the spread of

… COVID-19” and finding that “[t]he unprecedented and exigent circumstances

                                          2
  Case 1:20-mj-30487-DUTY ECF No. 38, PageID.120 Filed 06/14/21 Page 3 of 5




created by COVID-19 and related coronavirus health conditions have created a

health emergency throughout the United States and numerous foreign countries

that has resulted in widespread societal disruption.”).

Respectfully submitted,

SAIMA S. MOHSIN
Acting United States Attorney

s/Roy R. Kranz                                  s/Bryan Sherer (w/consent)
 ROY R. KRANZ                                 BRYAN SHERER
 Assistant United States Attorney             Attorney for Defendant
 101 1st Street, Suite 200
 Bay City, MI 48708
 roy.kranz@usdoj.gov
 (989) 895-5712




                                          3
     Case 1:20-mj-30487-DUTY ECF No. 38, PageID.121 Filed 06/14/21 Page 4 of 5




                             United States District Court
                             Eastern District of Michigan

United States of America,

          Plaintiff,
                                               No. 20-mj-30487
v.
                                               Hon. Patricia T. Morris
Kaden Gilbert,

          Defendant,




          Order Adjourning the Preliminary Hearing and Continuing the
              Time in Which an Indictment or Information Must be
                      Filed and Finding Excludable Delay



      The Court has considered the parties’ stipulation and joint motion to continue

the preliminary hearing and the time period in which an indictment must be filed

until August 6, 2021 and hereby grants that request. For the reasons described in

the parties’ submission, the Court specifically finds that there is discovery that in

not likely to be completed and available until after the current date set for the

preliminary hearing in the case. The Court further finds that failure to grant a

continuance would likely make a continuation of the proceeding impossible, or

result in a miscarriage of justice. See 18 U.S.C. § 3161(h)(7)(B)(i).
  Case 1:20-mj-30487-DUTY ECF No. 38, PageID.122 Filed 06/14/21 Page 5 of 5




   IT IS FURTHER ORDERED that the time period from June 22, 2021 to

August 6, 2021 shall constitute excludable delay under the Speedy Trial Act, 18

U.S.C. § 3161(h)(7), because the Court finds that the ends of justice served by the

granting of the continuance outweigh the best interests of the public and the

defendant in a speedy trial.

   IT IS THEREFORE ORDERED that the preliminary hearing be adjourned and

the time in which the government must return an indictment is extended and that

the following deadlines will apply to these proceedings:

Preliminary hearing: August 6, 2021

Time in Which to Indict: August 6, 2021




                                             s/ Patricia T. Morris
                                             Hon. Patricia T. Morris
                                             United States Magistrate Judge


Entered: June 14, 2021




                                         2
